Citation Nr: 1008212	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-17 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected perianal laceration with residual scar and 
lax anal sphincter.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a bilateral hip 
disability.

6.  Entitlement to service connection for residuals of frozen 
feet and hands.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from  December 1961 to 
December 1963.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  The RO, in pertinent part, 
awarded service connection for a perianal laceration with 
residual scar and lax anal sphincter with a noncompensable 
evaluation effective April 2006.  The same decision, also 
denied service connection for bilateral knee and hip 
disabilities and residuals of frozen feet and hands, as well 
as determining that new and material evidence had not been 
submitted to reopen the claim for a back disability.   

The Veteran presented testimony before the Board in October 
2009.  The transcript has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The Veteran's perianal laceration, while manifested by 
lax anal sphincter, has not for any time during the initial 
rating period been productive of constant slight, or 
occasional moderate leakage.  The residual scar has not been 
shown to be: non-linear; cover an area of 144 square inches; 
unstable or painful; cover an area of at least 5 percent, but 
less than 20 percent of the entire body; or require 
immunosuppressive drugs or corticosteroids.  

3.  An April 1993 rating decision previously denied the 
Veteran's claim of entitlement to service connection for a 
back disability.  The Veteran did not perfect his appeal and 
the decision became final.  

4.  While evidence submitted since the April 1993 rating 
decision was not previously submitted to agency decision 
makers, it is cumulative and redundant and, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim, 
disease or injury in service, and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a back disability.  

5.  A left knee disability, to include arthritis, was not 
incurred during the Veteran's active military service, did 
not manifest in the year subsequent to his discharge from 
said service, and is not proximately due to a service-
connected disability.  

6.  A right knee disability, to include arthritis, was not 
incurred during the Veteran's active military service, did 
not manifest in the year subsequent to his discharge from 
said service, and is not proximately due to a service-
connected disability.  

7.  A bilateral hip disability, to include arthritis, was not 
incurred during the Veteran's active military service, did 
not manifest in the year subsequent to his discharge from 
said service, and is not proximately due to a service-
connected disability.  

8.  There is no competent medical evidence of record that the 
Veteran sustained frostbite of his hands and feet in service 
or any residuals that may be associated with such an injury.  

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
perianal laceration with residual scar and lax anal sphincter 
have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1. 4.114, 
Diagnostic Code 7332, 4.118, Diagnostic Codes 7800-7806 
(2009).  

2.  Evidence received since the final April 1993 rating 
determination, wherein the RO denied a claim of entitlement 
to service connection for a back disability, is not new and 
material, and the Veteran's claim for that benefit is not 
reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 20.302, 20.1103 (2009).

3.  The criteria for the establishment of service connection 
for a left knee disability have not been met.  38 U.S.C.A. §§ 
1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2009).

4.  The criteria for the establishment of service connection 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2009).

5.  The criteria for the establishment of service connection 
for a bilateral hip disability have not been met.  38 
U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2009).

6.  The criteria for the establishment of service connection 
for residuals of frozen hands and feet have not been met.  38 
U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

The Veteran's appeal with regard to the service-connected 
perianal laceration arises from the Veteran's disagreement 
with the initial noncompensable evaluation assigned following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  

With regard to the additional claims, VA complied with 
notification responsibilities in July 2006.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims, 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  The Board notes 
that the Veteran was notified that his claim for a back 
disability had been previously denied in 1993 and the reasons 
for the prior denial, i.e. no evidence of a back disability 
in service.  Notice pursuant to the Dingess decision was also 
included in this letter.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post service VA and 
private treatment records, reports of VA examinations, and 
the transcripts from the January 2009 RO and October 2009 
Board hearings.  The Veteran has not identified any other 
evidence which has not been obtained.

The Board notes that attempts were made to obtain medical 
records from the Social Security Administration utilized in 
reaching their disability determination.  However, a response 
was received in March 2009, which indicated that these 
records were not available as they had been destroyed.  Any 
further attempts to obtain these records would be futile.  
38 C.F.R. § 3.159(c)(2).

The Board additionally notes the Veteran argued that the 2006 
VA examination was inadequate for rating his perianal 
laceration.  He testified that the examiner failed to perform 
an internal examination to determine the amount of internal 
scarring.  The Board finds the arguments unfounded.  First, a 
rectal examination was performed in 2006.   Next, the 
examiner reviewed the claims folder, as did the Board, and 
there was no indication that the Veteran underwent surgery in 
service or since for any internal injury.  BVA Transcript at 
17-19.  In fact, service treatment records reveal that the 
wound was repaired under a local.  Finally, the 2006 VA 
examiner took a detailed history from the Veteran, performed 
a physical examination, and undertook a complete review of 
the record before reporting the current findings and 
rendering the medical opinions.  Thus, it is adequate for 
rating purposes.  38 C.F.R. § 4.1.  The Veteran has not 
argued that his disability has worsened since the last VA 
examination, nor does the record support such a finding.  
Thus, a Remand is not necessary for an additional VA 
examination.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, 
supra; Quartuccio, supra; Dingess, supra.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  Increased Rating Claim for Perianal Laceration

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The Veteran is appealing the original assignment of the 
noncompensable evaluation following the award of service 
connection in January 2007 for perianal laceration with 
residual scar and lax anal sphincter.  As such, the severity 
of the disability at issue is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The Veteran's perianal laceration has been rated under 
38 C.F.R. § 4.114, Diagnostic Code 7332, as noncompensable.  
Under this code section, a zero percent rating is assigned 
for healed or slight, impairment of sphincter control of the 
rectum and anus, without leakage.  38 C.F.R. § 4.114.   
Additional ratings are assigned as follows: 10 percent for 
constant slight, or occasional moderate leakage; 30 percent 
for occasional involuntary bowel movements, necessitating 
wearing of pad; 60 percent for extensive leakage and fairly 
frequent involuntary bowel movements; and 100 percent 
evaluation for complete loss of sphincter control.  Id.    

Based on its review of the medical evidence, the Board finds 
that a compensable rating under Diagnostic Code 7332, or any 
other applicable code for the Veteran's perianal laceration 
is not warranted.  38 C.F.R. §§ 4.7, 4.114.  At the outset, 
the Board notes that the Veteran's disability has been 
classified as a residual scar.  The Board has considered the 
rating criteria applicable to scars; however, a higher rating 
is not warranted under those code sections as the residual 
scar is not non-linear, does not cover an area of 144 square 
inches, is not unstable or painful, does not cover an area of 
at least 5 percent, but less than 20 percent of the entire 
body, and does not require immunosuppressive drugs or 
corticosteroids.  38 C.F.R. § 4.118, Diagnostic  Cods 7802, 
7804, 7806.  Thus, the residual scar is considered under the 
appropriate diagnostic code, i.e. 7332 for impairment of 
sphincter control.  Moreover, the lax anal sphincter is 
considered the predominant disability and evaluating the same 
disability, perianal laceration manifested by scar and lax 
anal sphincter, under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.      

The Board would additionally note that effective October 23, 
2008, VA amended the Schedule for Rating Disabilities by 
revising that portion of the Schedule that addresses the 
skin, so that it more clearly reflects VA's policies 
concerning the evaluation of scars.  Specifically, these 
amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805.  However, this amendment shall apply to all 
applications for benefits received by VA on or after October 
23, 2008.  As the Veteran filed his claim for benefits in 
August 2006, the amendments are not applicable to the instant 
appeal.  

A review of the pertinent medical evidence reveals the 
following.  Historically, service treatment records reveal 
that the Veteran fell when he was straddling a plywood 
divider while placing a bed roll.  He fell three feet and 
sustained a laceration, potentially through the 12 o'clock 
portion of the anal sphincter.  The laceration was repaired 
under "local."  While the Veteran maintains he received 
upwards of 133 stitches (reported on VA examination in 2006), 
there was no indication as to the amount of stitches in the 
treatment notes. 

VA outpatient treatment records dated in between 2002 and 
2006 were negative for complaints referable to the perianal 
scar or sphincter control.   The Board notes that rectal 
exams were variously performed, to include in December 2000, 
May 2002 and October 2003.  While there findings with regard 
to prostate (smooth and without nodule), there were no 
objective findings pertinent to the scar or sphincter.  
Records from Marietta Memorial Hospital were similarly 
negative.  

Upon VA examination in November 2006, the Veteran denied any 
symptoms from the perianal scars.  He did not use any 
ointments or treatments for the scar.  He did endorse 
difficulty with bowel movements, to include straining and 
hard stools.  The sphincter was said to be "okay."  The 
Veteran denied fecal leakage or use of pads.  The Veteran 
also reported urinary frequency during the day and night, as 
well as hesitancy and weak stream.  He denied dysuria.  There 
was some intermittent urinary leakage, but he did not use 
absorbent materials.  The examiner noted the Veteran had 
benign prostatic hypertrophy, which the Board notes was 
confirmed by VA outpatient treatment records.  

Physical examination showed a linear vertical 6.0 centimeters 
by less than 0.5 centimeters extending into the gluteal fold 
and up towards the back.  The rectal examination revealed a 
somewhat lax sphincter tone.  There were no palpable masses 
and the prostate was moderately enlarged without nodularity.  
The examiner reviewed the claims file, to include the service 
treatment records.  The examiner concluded the Veteran 
sustained a perianal laceration with a residual scar and lax 
anal sphincter.  The examiner indicated that no medical 
literature linked constipation or urinary symptoms to a 
perianal laceration.  Thus, the examiner opined that 
constipation and urinary symptoms were not caused by or the 
result of the perianal laceration.  

Additional records from Marietta Memorial Hospital dated in 
June 2008 reveal the Veteran denied any bowel or bladder 
dysfunction.  

In the Veteran's notice of disagreement, he maintained that a 
higher rating was warranted for leakage, impairment of bowel 
movements, and a painful scar.  He also testified to bowel 
impairment during both hearings before the Board and RO.  
This has not been objectively demonstrated by the medical 
evidence of record.

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 
noncompensable rating which has been assigned.  See 
Fenderson, 12 Vet. App. at 125-126.  The evidence of record 
does not show  impairment of sphincter control of the rectum 
and anus, with constant slight, or occasional moderate 
leakage.  38 C.F.R. § 4.118.  

The Court has held that, when evidence of unemployability is 
presented, the issue of whether a total disability based on 
individual unemployability (TDIU) will be assigned, should be 
handled during the determination of the initial disability 
rating assigned at the time disabilities are determined to be 
service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 
452-53 (2009).  In Rice, the Court determined that there is 
no freestanding claim for TDIU.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of 
TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  In fact, the evidence of record shows he has 
been a recipient of Social Security disability benefits since 
approximately 1984 or 1985, for non-service connected 
disabilities.  See RO Transcript at 13.  As the Veteran has 
not raised such a claim and there is no objective evidence of 
unemployability due to the service-connected perianal 
laceration, TDIU is not warranted in the instant case. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected perianal laceration is so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required. Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected perianal laceration has caused frequent periods of 
hospitalization.  The record indicates the Veteran has not 
been employed since at least 1984 or 1985, when he became a 
recipient of Social Security disability for non-service 
connection conditions.  The Board has denied TDIU in the 
instant matter.  For the disability decided in the instant 
decision, the Board has found that the rating criteria used 
to evaluate the Veteran's service-connected perianal 
laceration reasonably described his disability levels and 
symptomatology.  Therefore, the Veteran's disability picture 
is contemplated by the rating schedule and no extraschedular 
referral is required.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  New and Material Claim for a Back Disability

The Board must address the issue of whether new and material 
evidence has been received because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  
See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For 
purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

The Veteran seek to reopen a claim for service connection for 
a back disability denied by the RO in April 1993.  The record 
indicates that in its April 1993 rating decision, the RO 
denied service connection on the basis that the service 
treatment records were negative for any complaints or 
treatment for a back condition.  

Of record at the time of the April 1993 rating decision were 
the Veteran's service treatment records, which were negative 
for complaints, treatment, or diagnoses of a back condition.  
The October 1963 separation reports of medical history and 
examination were also devoid of a back disability.  

Post-service, records from Dr. VM dated in 1992 and 1993 
contained a diagnosis of degenerative disc disease (DDD).    

Evidence associated with the claims folder subsequent to the 
April 1993 rating decision includes statements of the 
Veteran, wherein he asserts that he injured his back when he 
fell over an ammunition crate in service.  VA outpatient 
treatment records dated between 1999 and 2006 show continued 
treatment for DDD of the lumbar spine.  Records from Marietta 
Memorial Hospital also contain a diagnosis of DDD of the 
lumbar spine. 

During the January 2009 RO hearing, the Veteran testified 
that he injured his back at the time of his perianal 
laceration in service.  He further maintained that he was 
treated for his back within a year of discharge, though the 
physician from whom he sought such treatment, was deceased.  
RO Transcript at 10.  The Veteran's brother testified that 
the Veteran did not injure his back prior to service.  He 
further testified that at the time of the perianal laceration 
injury, he did not recall the Veteran complaining of back 
pain, but he did within a year of discharge.  RO Transcript 
at 22.  During the October 2009 Board hearing, the Veteran 
again testified that he injured his back when he sustained 
the perianal laceration.   

As noted previously, the April 1993 rating decision denied 
service connection on the basis that there was no evidence of 
a back injury or disability during the Veteran's military 
service.

The Veteran's representative argues that the Veteran's 
brother's testimony in January 2009 is sufficient to reopen 
the claim.  Presumably, his argument is that it contributes 
to a more complete picture of the circumstances surrounding 
the origin of back condition under Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); however, the Board does not agree. 
(Note: the representative also argues the wife's testimony is 
sufficient to reopen the claim, but the wife did not present 
any testimony under oath.)

The Veteran has not submitted new or material evidence which 
shows that his back was injured during service.  Lay 
statements from the Veteran's brother while new are not 
material in that they do not show that a back disability was 
incurred in or the result of active military service.  From 
his own admission, the brother did not recall the Veteran 
complaining of back pain or injury at the time of the 
perianal laceration.   Moreover, their statements would not 
be competent to render a medical diagnosis or nexus opinion, 
which is also one of the necessary elements lacking in the 
instant case, other than service incurrence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Finally, these 
lay statements do not raise a possibility of substantiating 
the claim.  There are no medical records pertaining to the 
Veteran's back dated prior to 1992, to include within the 
year following his discharge.  The Veteran himself testified 
that the physicians were deceased and confirmation from SSA 
shows that any records in their possession were destroyed. 

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the Veteran's prior 
contentions-that a back disability is the result of active 
military service.  Though the Board would note that the 
Veteran now elaborates that his back was injured in the same 
incident whereby he sustained his perianal laceration; 
however, it was not objectively demonstrated in the service 
treatment records.   

While the Board recognizes the sincerity of the Veteran's 
beliefs with regard to his back, the evidence submitted is 
merely duplicative or cumulative of evidence considered 
previously.  Further, no new medical evidence addressing the 
Veteran's DDD of the lumbar spine and the possible 
relationship to service has been presented.  Thus, to the 
extent that the medical evidence of record received since the 
1993 rating decision could be deemed new, it is not material 
to the issue at hand as it does not relate to an 
unestablished fact necessary to substantiate the claim, i.e. 
disease or injury to the back in service.  

Thus, new and material has not been submitted, and there is 
no basis upon which to reopen the previously denied claim of 
entitlement to service connection for a back disability.   
See 38 C.F.R. § 3.156(a).  

C.  Service Connection for Bilateral Knee and Hip 
Disabilities and Residuals of Frozen Feet and Hands 

The Veteran contends that he is entitled to service 
connection for bilateral knee and hip disabilities.  
Specifically, the Veteran asserts that his bilateral knee and 
hip disabilities are secondary to his lumbar spine injury 
sustained during service.  With regard to his hands and feet, 
he maintains that these extremities were frostbitten when he 
was stationed in Germany.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis and/or an 
organic disease of the nervous system becomes manifest to a 
degree of at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. Id; See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 
183, 18   (1993).  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for bilateral 
hip and knee disabilities and residuals of frozen hands and 
feet are not warranted in this case on either a direct, 
presumptive or secondary basis.  At the outset, the Board 
notes that service connection is not currently in effect for 
a back disability and thus, service connection is not 
warranted on a secondary basis for bilateral hip and knee 
disabilities.  38 C.F.R. § 3.310.  Thus, the Board shall 
consider these claims on other grounds. 

The Veteran's service treatment records for the period of 
active military service were devoid of complaints, treatment, 
or diagnoses of bilateral hip and knee disabilities, as well 
as frostbite of the hands and feet.  The Board notes the 
Veteran reported some craps in his legs on the October 1963 
report of medical history; however, the examiner simply noted 
the Veteran had muscle cramps with weather changes.  There 
were no disabilities found on the corresponding October 1963 
separation examination.

Post-service, the Veteran was first diagnosed with 
degenerative joint disease (DJD) of the bilateral knees in 
1999.  X-rays of the feet in June 2001 show calcification of 
the Achilles' tendon, spurring off of the inferior aspect of 
the calcaneus and great toe.  There was no aggressive bony 
erosion, fracture or appreciably significant degenerative 
changes seen.  X-rays of the hands dated in June 2001 show a 
metallic foreign body in the left hand and mild soft tissue 
calcification consistent with previous trauma.  A November 
2001 electromyograph (EMG) revealed carpal tunnel at the 
right wrist and right ulnar mononeuropathy.  There was no 
evidence of peripheral neuropathy in any extremity.  X-rays 
of the bilateral hips dated in April 2003 were within normal 
limits for the Veteran's age; however, a diagnosis of 
bilateral osteoarthritis was found in records from Marietta 
Memorial Hospital dated in June 2008.

Looking at documented diagnoses in the claims file, there is 
at least 36-year evidentiary gap in this case between the 
Veteran's period of active service ending in 1963 and the 
earliest findings beginning with DJD of the knees in 1999.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or disease was incurred in 
service, which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The Board must consider all the evidence including 
the availability of medical records, the nature and course of 
the disease or disability, the amount of time that elapsed 
since military service, and any other relevant facts in 
considering a claim for service connection.  Cf. Dambach v. 
Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

There is an absence of evidence in this case.  Specifically, 
there is a lack of any objective evidence of DJD of the 
knees, osteoarthritis of the hips, and carpal tunnel at the 
right wrist and right ulnar mononeuropathy between the period 
of active military service ending in 1963 and the diagnoses 
in 1999, 2008, and 2001, respectively.  This evidence tends 
to disprove that the claimed disabilities are the result of 
military service which in turn resulted in a chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  

The Board additionally notes that VA outpatient treatment 
record dated in November 2001 show the Veteran had a prior 
stroke with residual right leg numbness and paresthesias in 
the hands.  An April 2006 VA Form 21-2680, Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance, revealed the Veteran had non-insulin dependent 
diabetes with diabetic neuropathy.  Finally, records from 
Marietta Memorial hospital dated in June 2008 show the 
Veteran had upper and lower extremity weakness secondary to 
shoulder and knee problems.  Providers also noted the Veteran 
had left side weakness from a stroke.  

The Board considered, but decided against, remanding these 
matters for a medical opinion.  There is no evidence that the 
Veteran suffered injury or disease to his hips or knees in 
service or sustained any frostbite to his hands and feet.  
Further there is no evidence that any current symptoms in the 
hips, knees, feet, and hands may be associated with such an 
in-service event.  Thus, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claims in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517.  

The Board is cognizant that the Veteran maintains that he has 
had problems with his hips, knees, feet, and hands since 
service, and that the Veteran is competent to report his 
symptoms like pain.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.   See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board can not give 
great weight and credibility to the Veteran's account in 
light of the evidence that arthritis of the knees and hips 
was not objectively demonstrated until 36 and 45 years, 
respectively, after the Veteran's separation from service.  
Carpal tunnel at the right wrist and right ulnar 
mononeuropathy was not shown until 38 years after his 
discharge from service.  None of these conditions have been 
shown to be related to service.  Neuropathy of the hands and 
feet has been attributed to the non-service connected 
diabetes.    

Though the Veteran contends that he currently has bilateral 
hip and knee disabilities and residuals of frozen hands and 
feet that are related to his military service, there is no 
medical evidence on file supporting the Veteran's assertions 
and his statements do not constitute competent evidence of a 
medical diagnosis or nexus opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In sum, the evidence is not in relative equipoise.  The file 
contains no record of an inservice incident or injury likely 
to have resulted in the claimed disabilities.  These 
conditions were not shown during service or for years 
thereafter.  The claims file does not contain medical 
evidence linking any of the claimed conditions to service and 
in fact, with regard to symptoms in the hands and feet, seems 
to establish that they are secondary to non-service connected 
diabetes and prior stroke.  Thus, the preponderance of the 
evidence is against the claims and the appeals must therefore 
be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   

ORDER


Entitlement to an initial compensable evaluation for perianal 
laceration with residual scar and lax anal sphincter is 
denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for a back disability is 
not reopened, and the appeal is denied to this extent only.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a bilateral hip 
disability is denied.



Entitlement to service connection for residuals of frozen 
feet and hands is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


